DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/13/2022 has been entered.


Remarks
Claims 1-20 are pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 8-10, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Augustin et al. (‘Augustin’ hereinafter) (Publication Number 20140280062) in view of Brave et al. (‘Brave’ hereinafter) (Publication Number 20090037355) and further in view of Aravamudan et al. (‘Aravamudan’ hereinafter) (Patent Number 9946757).

As per claim 1, Augustin teaches
A system comprising: (see abstract and background)
a processor; and memory coupled to the processor, the memory comprising computer executable instructions that, when executed by the processor, performs a method comprising: (paragraph [0024])
receiving input referencing a first content item; processing the input to identify one or more terms associated with the first content item; (keyword search terms in search field match structured data strings, paragraph [0010], see also paragraphs [0020]-[0022])
using the one or more terms to search a data source, wherein searching the data source comprises: identifying the first content item; (matched structured data strings, paragraph [0010], see also paragraphs [0020]-[0022])
identifying one or more additional content items implicitly linked to the first content item, and wherein the implicit linking indicates (search unstructured data to retrieve any additional data explicitly associated with the implicit tag of the structured data, paragraph [0010], see also paragraphs [0021]-[0023])
[…]
and creating a set of search results comprising the first content item and the one or more additional content items; (result set of the aggregation of the keyword search operation across the structured and unstructured data sets, paragraph [0010], see also paragraphs [0022]-[0023])
Augustin does not explicitly indicate “ranking the set of search results; and providing the ranked set of search results.”
However Brave discloses “ranking the set of search results; and providing the ranked set of search results” (ranking of documents that are recommended, paragraph [0070]; see also paragraphs [0096]-[0097], [0120]-[0122]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Augustin and Brave because using the steps claimed would have given those skilled in the art the tools to improve the invention by as quickly and effectively as possible connecting people with information/products/services that meet their needs (Brave, paragraph [0005]) by providing a ranked set of choices. This gives the user the advantage of more efficient use of expensive resources during search operations.
Neither Augustin nor Brave explicitly indicate “at least one of: at least a portion of the first content item has been inserted into the of the one or more additional content items; or content similar to or derived from the first content has been inserted into the one or more additional content items;”.
However, Aravamudan discloses “at least one of: at least a portion of the first content item has been inserted into the one or more additional content items; or the one or more additional content items comprise a semantic reference to at least a portion of the first content item;” (implicit semantic relationship among members of the information repository, column 15, lines 17-24; see also column 16, line 61 through column 17, line 19; column 18, lines 19-33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Augustin, Brave and Aravamudan because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing queries with information from earlier exchanges to help identify user intent based on semantic links (see Aravamudan, column 1, lines 34-53 & 59-67). This gives the user the advantage of having more appropriate and useful responses to queries.

As per claim 4, Augustin teaches
the data source comprises one or more implicit link indicators indicating an implicit relationship between the first content item and one or more content items in the set of content items. (additional data explicitly associated with the implicit tag of the structured data, paragraph [0010], see also paragraphs [0021]-[0023])

As per claim 8,
Augustin does not explicitly indicate “ranking the set of search results comprises using a ranking algorithm to assign an attribute score to one or more attributes of content items in the set of search results.”
However Brave discloses “ranking the set of search results comprises using a ranking algorithm to assign an attribute score to one or more attributes of content items in the set of search results” (rank based on user affinity and behaviors, paragraph [0070]-[0071, [0096]-[0097]; usefulness and behavior vectors of actions observed on assets visited and z-scores for all entries, paragraph [0092], where usefulness reads on attribute, vector reads on score, and asset reads on content item).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Augustin and Brave because using the steps claimed would have given those skilled in the art the tools to improve the invention by as quickly and effectively as possible connecting people with information/products/services that meet their needs (Brave, paragraph [0005]) by providing a ranked set of choices. This gives the user the advantage of more efficient use of expensive resources during search operations.

As per claim 9,
Augustin does not explicitly indicate “a content item score for each content item in the set of search results is generated using one or more attribute scores.”
However Brave discloses “a content item score for each content item in the set of search results is generated using one or more attribute scores” (z-scores for all entries, paragraph [0092]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Augustin and Brave because using the steps claimed would have given those skilled in the art the tools to improve the invention by as quickly and effectively as possible connecting people with information/products/services that meet their needs (Brave, paragraph [0005]) by providing a ranked set of choices. This gives the user the advantage of more efficient use of expensive resources during search operations.

As per claim 10,
Augustin does not explicitly indicate “the set of search results is ranked according to the content item score for each content item in the set of search results.”
However Brave discloses “the set of search results is ranked according to the content item score for each content item in the set of search results” (rank based on user affinity and behaviors, paragraph [0070]-[0071, [0096]-[0097]; z-scores for all entries, paragraph [0092]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Augustin and Brave because using the steps claimed would have given those skilled in the art the tools to improve the invention by as quickly and effectively as possible connecting people with information/products/services that meet their needs (Brave, paragraph [0005]) by providing a ranked set of choices. This gives the user the advantage of more efficient use of expensive resources during search operations.

As per claim 15, Augustin teaches
A method comprising: (see abstract and background)
receiving input referencing a content item; processing the input to identify a term or a concept relating to the content item; (keyword search terms in search field match structured data strings, paragraph [0010], see also paragraphs [0020]-[0022])
using the term or the concept to search a data source, wherein searching the data source comprises: identifying a search result based on the term or the concept; (matched structured data strings, paragraph [0010], see also paragraphs [0020]-[0022])
identifying one or more content items comprising an implicit link to the search result, wherein the implicit link is identified in the data source using a corresponding relationship indicator, and wherein the implicit linking indicates (search unstructured data to retrieve any additional data explicitly associated with the implicit tag of the structured data, paragraph [0010], see also paragraphs [0021]-[0023])
[…]; 
and creating a set of search results comprising the search result and the one or more content items; (result set of the aggregation of the keyword search operation across the structured and unstructured data sets, paragraph [0010], see also paragraphs [0022]-[0023])
Augustin does not explicitly indicate “ranking the set of search results; and providing the ranked set of search results as authoritative with respect to the content item”
However Brave discloses “ranking the set of search results; and providing the ranked set of search results as authoritative with respect to the content item” (ranking of documents that are recommended, paragraph [0070]; see also paragraphs [0096]-[0097], [0120]-[0122]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Augustin and Brave because using the steps claimed would have given those skilled in the art the tools to improve the invention by as quickly and effectively as possible connecting people with information/products/services that meet their needs (Brave, paragraph [0005]) by providing a ranked set of choices. This gives the user the advantage of more efficient use of expensive resources during search operations.
Neither Augustin nor Brave explicitly indicate “at least one of: at least a portion of the search result has been inserted into the one or more content items; or the one or more additional content items comprise a semantic reference to at least a portion of the first content item;”.
However, Aravamudan discloses “at least one of: at least a portion of the search result has been inserted into the one or more content items; or the one or more additional content items comprise a semantic reference to at least a portion of the first content item;” (implicit semantic relationship among members of the information repository, column 15, lines 17-24; see also column 16, line 61 through column 17, line 19; column 18, lines 19-33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Augustin, Brave and Aravamudan because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing queries with information from earlier exchanges to help identify user intent based on semantic links (see Aravamudan, column 1, lines 34-53 & 59-67). This gives the user the advantage of having more appropriate and useful responses to queries.

As per claim 20, Augustin teaches
A computer-readable storage device not consisting of a propagated data signal and storing computer executable instructions that when executed cause a computing system to perform a method comprising: (see abstract and background)
receiving input referencing a content item; processing the input to identify a term or a concept relating to the content item; (keyword search terms in search field match structured data strings, paragraph [0010], see also paragraphs [0020]-[0022])
using the term or the concept to search a data source, wherein searching the data source comprises: identifying a search result based on the term or the concept; (matched structured data strings, paragraph [0010], see also paragraphs [0020]-[0022])
identifying one or more content items comprising an implicit link to the search result, wherein the implicit link is identified in the data source using a corresponding relationship indicator, and wherein the implicit linking indicates (search unstructured data to retrieve any additional data explicitly associated with the implicit tag of the structured data, paragraph [0010], see also paragraphs [0021]-[0023])
[…];
and creating a set of search results comprising the search result and the one or more content items; (result set of the aggregation of the keyword search operation across the structured and unstructured data sets, paragraph [0010], see also paragraphs [0022]-[0023])
Augustin does not explicitly indicate “ranking the set of search results; and providing the ranked set of search results”
However Brave discloses “ranking the set of search results; and providing the ranked set of search results” (ranking of documents that are recommended, paragraph [0070]; see also paragraphs [0096]-[0097], [0120]-[0122]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Augustin and Brave because using the steps claimed would have given those skilled in the art the tools to improve the invention by as quickly and effectively as possible connecting people with information/products/services that meet their needs (Brave, paragraph [0005]) by providing a ranked set of choices. This gives the user the advantage of more efficient use of expensive resources during search operations.
Neither Augustin nor Brave explicitly indicate “at least one of: at least a portion of the search result has been inserted into the one or more content items; or the one or more additional content items comprise a semantic reference to at least a portion of the first content item;”.
However, Aravamudan discloses “at least one of: at least a portion of the search result has been inserted into the one or more content items; or the one or more additional content items comprise a semantic reference to at least a portion of the first content item;” (implicit semantic relationship among members of the information repository, column 15, lines 17-24; see also column 16, line 61 through column 17, line 19; column 18, lines 19-33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Augustin, Brave and Aravamudan because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing queries with information from earlier exchanges to help identify user intent based on semantic links (see Aravamudan, column 1, lines 34-53 & 59-67). This gives the user the advantage of having more appropriate and useful responses to queries.


Claims 2, 5-7, 11-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Augustin et al. (‘Augustin’ hereinafter) (Publication Number 20140280062) in view of Brave et al. (‘Brave’ hereinafter) (Publication Number 20090037355) and further in view of Aravamudan et al. (‘Aravamudan’ hereinafter) (Patent Number 9946757) and further in view of Tong et al. (‘Tong’ hereinafter) (Patent Number 8447760).

As per claim 2,
Neither Augustin, Brave nor Aravamudan explicitly indicate “processing the input further comprises at least one of: identifying additional terms relating to the one or more terms; or identifying one or more topics associated with the one or more terms”.
However, Tong discloses “processing the input further comprises at least one of: identifying additional terms relating to the one or more terms; or identifying one or more topics associated with the one or more terms” (queries that have one or more overlapping terms, column 8, lines 15-18, where more than one term in query reads on additional terms).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Augustin, Brave, Aravamudan and Tong because using the steps claimed would have given those skilled in the art the tools to improve the invention by a way for users to graphically view relationships between documents and more easily identify similar and/or interesting documents or webpages (Tong, column 4, lines 8-32). This gives the user the advantage of more efficient access to desirable resources.

As per claim 5,
Neither Augustin, Brave nor Aravamudan explicitly indicate “the set of search results further comprises one or more content items not implicitly linked to first content item”.
However, Tong discloses “the set of search results further comprises one or more content items not implicitly linked to first content item” (column 11, line 64 through column 12, line 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Augustin, Brave, Aravamudan and Tong because using the steps claimed would have given those skilled in the art the tools to improve the invention by a way for users to graphically view relationships between documents and more easily identify similar and/or interesting documents or webpages (Tong, column 4, lines 8-32). This gives the user the advantage of more efficient access to desirable resources.

As per claim 6,
Neither Augustin, Brave nor Aravamudan explicitly indicate “ranking the set of search results is further based on at least one of an explicit link relationship of the first content item; a number of views; or a number of times referenced”.
However, Tong discloses “ranking the set of search results is further based on at least one of an explicit link relationship of the first content item; a number of views; or a number of times referenced” (column 12, lines 20-34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Augustin, Brave, Aravamudan and Tong because using the steps claimed would have given those skilled in the art the tools to improve the invention by a way for users to graphically view relationships between documents and more easily identify similar and/or interesting documents or webpages (Tong, column 4, lines 8-32). This gives the user the advantage of more efficient access to desirable resources.

As per claim 7,
Augustin does not explicitly indicate “ranking the set of search results is further based on at least one of viewer attributes; author attributes; semantic analysis data; modification time data; or viewing session metrics.”
However Brave discloses “ranking the set of search results is further based on at least one of viewer attributes; author attributes; semantic analysis data; modification time data; or viewing session metrics” (rank based on user affinity and behaviors, paragraph [0070]-[0071, [0096]-[0097]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Augustin and Brave because using the steps claimed would have given those skilled in the art the tools to improve the invention by as quickly and effectively as possible connecting people with information/products/services that meet their needs (Brave, paragraph [0005]) by providing a ranked set of choices. This gives the user the advantage of more efficient use of expensive resources during search operations.

As per claim 11,
Neither Augustin, Brave nor Aravamudan explicitly indicate “the input identifying the first content item is received during user interaction with an application, and wherein providing the ranked set of search results comprises presenting the ranked set of search results in a context of the application”.
However, Tong discloses “the input identifying the first content item is received during user interaction with an application, and wherein providing the ranked set of search results comprises presenting the ranked set of search results in a context of the application” (user interacts with document in user interface, column 3, lines 53-60, and later interacts with another document in user interface, column 4, lines 8-15, see also figures 1 & 2; obtain second set of documents relate to first set and presents the related documents, column 14, line 62 through column 15, line 5; weigh and rank, column 12, lines 10-18, see also column 13, lines 12-25)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Augustin, Brave, Aravamudan and Tong because using the steps claimed would have given those skilled in the art the tools to improve the invention by a way for users to graphically view relationships between documents and more easily identify similar and/or interesting documents or webpages (Tong, column 4, lines 8-32). This gives the user the advantage of more efficient access to desirable resources.

As per claim 12, 
Neither Augustin, Brave nor Aravamudan explicitly indicate “prior to receiving input identifying the first content item, detecting an implicit link action that links the first content item to a second content item; identifying information associated with the first content item, the second content item, and the implicit link action; and updating the data source to include an implicit relationship between the first content item and the second content item”.
However, Tong discloses “prior to receiving input identifying the first content item, detecting an implicit link action that links the first content item to a second content item; identifying information associated with the first content item, the second content item, and the implicit link action; and updating the data source to include an implicit relationship between the first content item and the second content item” (user interacts with document in user interface, column 3, lines 53-60, and later interacts with another document in user interface, column 4, lines 8-15, see also figures 1 & 2; relate source node to sink node in graph, column 4, lines 50-60, see also column 5, lines 5-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Augustin, Brave, Aravamudan and Tong because using the steps claimed would have given those skilled in the art the tools to improve the invention by a way for users to graphically view relationships between documents and more easily identify similar and/or interesting documents or webpages (Tong, column 4, lines 8-32). This gives the user the advantage of more efficient access to desirable resources.

As per claim 13,
Neither Augustin, Brave nor Aravamudan explicitly indicate “the implicit link action corresponds to at least one of: a copy/paste action; a cut/paste action; or providing a reference to the first content item”.
However, Tong discloses “the implicit link action corresponds to at least one of: a copy/paste action; a cut/paste action; or providing a reference to the first content item” (relate source node to sink node in graph, column 4, lines 50-60, see also column 5, lines 5-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Augustin, Brave, Aravamudan and Tong because using the steps claimed would have given those skilled in the art the tools to improve the invention by a way for users to graphically view relationships between documents and more easily identify similar and/or interesting documents or webpages (Tong, column 4, lines 8-32). This gives the user the advantage of more efficient access to desirable resources.

As per claim 14,
Neither Augustin, Brave nor Aravamudan explicitly indicate “identifying the information comprises at least one of: identifying one or more input types; identifying a user identifier; or identifying entry point information”.
However, Tong discloses “identifying the information comprises at least one of: identifying one or more input types; identifying a user identifier; or identifying entry point information” (user interacts with document in user interface, column 3, lines 53-60, and later interacts with another document in user interface, column 4, lines 8-15, see also figures 1 & 2; relate source node to sink node in graph, column 4, lines 50-60, see also column 5, lines 5-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Augustin, Brave, Aravamudan and Tong because using the steps claimed would have given those skilled in the art the tools to improve the invention by a way for users to graphically view relationships between documents and more easily identify similar and/or interesting documents or webpages (Tong, column 4, lines 8-32). This gives the user the advantage of more efficient access to desirable resources.

As per claim 16,
Neither Augustin, Brave nor Aravamudan explicitly indicate “the set of search results further comprises one or more additional content items not comprising an implicit link to the search result”.
However, Tong discloses “the set of search results further comprises one or more additional content items not comprising an implicit link to the search result” (column 11, line 64 through column 12, line 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Augustin, Brave, Aravamudan and Tong because using the steps claimed would have given those skilled in the art the tools to improve the invention by a way for users to graphically view relationships between documents and more easily identify similar and/or interesting documents or webpages (Tong, column 4, lines 8-32). This gives the user the advantage of more efficient access to desirable resources.

As per claim 17,
Neither Augustin, Brave nor Aravamudan explicitly indicate “ranking the set of search results comprises prioritizing the one or more content items comprising the implicit link over the one or more content items not comprising the implicit link”.
However, Tong discloses “ranking the set of search results comprises prioritizing the one or more content items comprising the implicit link over the one or more content items not comprising the implicit link” (column 12, lines 18-34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Augustin, Brave, Aravamudan and Tong because using the steps claimed would have given those skilled in the art the tools to improve the invention by a way for users to graphically view relationships between documents and more easily identify similar and/or interesting documents or webpages (Tong, column 4, lines 8-32). This gives the user the advantage of more efficient access to desirable resources.

As per claim 18,
Neither Augustin, Brave nor Aravamudan explicitly indicate “ranking the set of search results comprises selecting a top 'N' search results, wherein the search result is not include in the top 'N' search results”.
However, Tong discloses “ranking the set of search results comprises selecting a top 'N' search results, wherein the search result is not include in the top 'N' search results” (column 12, lines 5-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Augustin, Brave, Aravamudan and Tong because using the steps claimed would have given those skilled in the art the tools to improve the invention by a way for users to graphically view relationships between documents and more easily identify similar and/or interesting documents or webpages (Tong, column 4, lines 8-32). This gives the user the advantage of more efficient access to desirable resources.

As per claim 19,
Neither Augustin, Brave nor Aravamudan explicitly indicate “the search result is not the content item”.
However, Tong discloses “the search result is not the content item” (column 11, line 64 through column 12, line 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Augustin, Brave, Aravamudan and Tong because using the steps claimed would have given those skilled in the art the tools to improve the invention by a way for users to graphically view relationships between documents and more easily identify similar and/or interesting documents or webpages (Tong, column 4, lines 8-32). This gives the user the advantage of more efficient access to desirable resources.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Augustin et al. (‘Augustin’ hereinafter) (Publication Number 20140280062) in view of Brave et al. (‘Brave’ hereinafter) (Publication Number 20090037355) and further in view of Aravamudan et al. (‘Aravamudan’ hereinafter) (Patent Number 9946757) and further in view of Bedi et al. (‘Bedi’ hereinafter) (Publication Number 20180210966).

As per claim 3,
Neither Augustin, Brave nor Aravamudan explicitly indicate “the data source is a graph database, and searching the data source comprises using at least one of: regular expressions; fuzzy logic; or a pattern recognition model”.
However, Bedi discloses “the data source is a graph database, and searching the data source comprises using at least one of: regular expressions; fuzzy logic; or a pattern recognition model” (paragraph [0067]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Augustin, Brave, Aravamudan and Bedi because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing prompt answers to complex queries regarding networks and relationships using a graph database (Bedi, paragraph [0001]). This gives the user the advantage of providing for more efficient use of expensive resources.


Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. It is noted that the newly added Aravamudan reference, in combination with previously cited references, teaches the amended claims as shown in the rejections above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY A MORRISON whose telephone number is (571)272-7112.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jay A Morrison/
Primary Examiner, Art Unit 2198